

Exhibit 10.3


SEVERANCE AGREEMENT
BETWEEN
FPIC INSURANCE GROUP, INC.
AND
CHARLES DIVITA, III






THIS AGREEMENT, effective as of the 8th of December, 2006, between FPIC
Insurance Group, Inc., a Florida corporation (the “Company"), and Charles
Divita, III, an individual (the "Executive").
 
W I T N E S S E T H:


WHEREAS, the Executive is a valuable employee of the Company and an integral
part of its management and a key participant in the decision making process
relative to planning and policy for the Company; and


WHEREAS, the Company wishes to encourage the Executive to continue his career
and services with the Company for the period during and after an actual or
threatened Change in Control (as hereinafter defined);


NOW THEREFORE, it is hereby agreed by and between the parties hereto as follows:


1.  Definitions.


a.  "Board" shall mean the Board of Directors of the Company.


b.  "Cause" shall mean the Executive's fraud or dishonesty that has resulted or
is likely to result in material economic damage to the Company, or the
Executive's willful nonfeasance if such nonfeasance is not cured within ten days
of written notice from the Company, as determined in good faith by a vote of at
least two-thirds of the non-employee directors of the Company at a meeting of
the Board at which the Executive is provided an opportunity to be heard.


c.  "Change in Control" shall mean the earlier of the following events:
 
   (i)    either (A) receipt by the Company of a report on Schedule 13D, or an
amendment to such a report, filed with the Securities and Exchange Commission
pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the "1934
Act"), disclosing that any person (as such term is used in Section 13(d) of the
1934 Act) ("Person"), is the beneficial owner, directly or indirectly, of twenty
(20) percent or more of the outstanding stock of the Company, or (B) actual
knowledge by the Company of facts on the basis of which any Person is required
to file such a report on Schedule 13D, or to file an amendment to such a report,
with the SEC (or would be required to file such a report or amendment upon the
lapse of the applicable period of time specified in Section 13(d) of the 1934
Act) disclosing that such Person
 
1

--------------------------------------------------------------------------------


is the beneficial owner, directly or indirectly, of twenty (20) percent or more
of the outstanding stock of the Company;


(ii)   purchase by any Person, other than the Company or a wholly owned
subsidiary of the Company, of shares pursuant to a tender or exchange offer to
acquire any stock of the Company (or securities convertible into stock) for
cash, securities or any other consideration provided that, after consummation of
the offer, such Person is the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act regardless of whether the Company or such Person would otherwise be
subject to the 1934 Act), directly or indirectly, of twenty (20) percent or more
of the outstanding stock of the Company (calculated as provided in paragraph (d)
of Rule 13d-3 under the 1934 Act in the case of rights to acquire stock
regardless of whether the Company or such Person would otherwise be subject to
the 1934 Act);


(iii)   either (A) the filing by any Person acquiring, directly or indirectly,
twenty percent (20%) or more of the outstanding stock of the Company of a
statement with the Florida Department of Insurance pursuant to § 628.461 of the
Florida Statutes or a successor statutory provision, or (B) actual knowledge by
the Company of facts on the basis of which any Person acquiring, directly or
indirectly, twenty percent (20%) or more of the outstanding stock of the Company
or a controlling company is required to file such a statement pursuant to
§ 628.461 or a successor provision.


(iv)  approval by the shareholders of the Company of (A) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of stock of the Company would be
converted into cash, securities or other property, other than a consolidation or
merger of the Company in which holders of its stock immediately prior to the
consolidation or merger have substantially the same proportionate ownership of
common stock of the surviving corporation immediately after the consolidation or
merger as immediately before, or (B) any consolidation or merger in which the
Company is the continuing or surviving corporation but in which the common
shareholders of the Company immediately prior to the consolidation or merger do
not hold at least a majority of the outstanding common stock of the continuing
or surviving corporation (except where such holders of common stock hold at
least a majority of the common stock of the corporation that owns all of the
common stock of the Company), or (C) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of the Company, or (D) any merger or consolidation of the Company
where, after the merger or consolidation, one Person owns 100% of the shares of
stock of the Company (except where the holders of the Company's common stock
immediately prior to such merger or consolidation own at least 90% of the
outstanding stock of such Person immediately after such merger or
consolidation); or


(v)  a change in the majority of the members of the Board within a 24-month
period unless the election or nomination for election by the Company's
shareholders of each new director was approved by the vote of at least
two-thirds of
 
2

--------------------------------------------------------------------------------


          the directors then still in office who were in office at the beginning
of the 24-month period.


d.  "Code" shall mean the Internal Revenue Code of 1986, as amended.


e.  "Constructive Discharge" shall mean any (i) material change by the Company
of the Executive's position, functions, or duties to an inferior position,
functions, or duties from that in effect on the date of this Agreement, (ii)
assignment or reassignment by the Company of the Executive without the
Executive's consent to another place of employment more than 50 miles from the
Executive's current place of employment, (iii) liquidation, dissolution,
consolidation or merger of the Company, or transfer of all or substantially all
of its assets, other than a transaction or series of transactions in which the
resulting or surviving transferee entity has, in the aggregate, a net worth at
least equal to that of the Company immediately before such transaction and
expressly assumes this Agreement and all obligations and undertakings of the
Company hereunder, or (iv) reduction in the Executive's base salary or target
bonus opportunity.


f.  "Coverage Period" shall mean the period beginning on the Starting Date and
ending on the Ending Date. The "Starting Date" shall be the date on which a
Change in Control occurs. The "Ending Date" shall be the earlier of (i) the date
on which a public announcement is made by the Company of its intention to
abandon a Change in Control transaction, or (ii) the date that is 36 full
calendar months following the date on which a Change in Control occurs, or (iii)
if such Change in Control is subject to shareholder approval of such
transaction, the date that is 36 months following the date on which the actual
consolidation, merger or sale transaction occurs.


g.  "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.


h.  "Independent Tax Counsel" shall mean an attorney, a certified public
accountant with a nationally recognized accounting firm, or a compensation
consultant with a nationally recognized actuarial and benefits consulting firm,
with expertise in the area of executive compensation tax law, who shall be
selected by the Company and shall be reasonably acceptable to the Executive, and
whose fees and disbursements shall be paid by the Company.


2.   Term.


This Agreement shall be effective as of the date of this Agreement and shall
continue thereafter until (i) the date of the termination of the Executive's
employment if such date is prior to the Coverage Period or (ii) if a Change in
Control shall occur prior to the termination of the Executive’s employment, this
Agreement shall remain in effect until all of the obligations of the parties
hereunder are satisfied.


3

--------------------------------------------------------------------------------


3.   Severance Benefit.


a.  If at any time during the Coverage Period the Executive's employment
hereunder is terminated by the Company for any reason other than Cause, death or
disability, or by the Executive in the event of a Constructive Discharge, then
the Company shall pay to the Executive (or if the Executive has died before
receiving all payments to which he has become entitled hereunder, the estate of
the Executive) severance pay in a lump sum cash amount equal to two times the
sum of Executive's (i) annual salary and (ii) target bonus opportunity for the
current calendar year (if greater than the target bonus opportunity, the average
of the annual bonuses for the three prior calendar years). The Company shall
also pay Executive any unpaid salary or benefits accrued to the date of
termination. In such event, the Executive shall be 100% vested in all stock
options, stock appreciation rights, contingent stock, restricted stock and other
long-term incentive plans. The Executive's termination of employment with the
Company to become an employee of a corporation that owns 100% of the Company
shall not be considered a termination of employment for purposes of this
Agreement. The subsequent termination of Executive's employment from such
corporation shall be considered a termination of employment for purposes of this
Agreement.


b.  The Company and the Executive, upon mutual written agreement, may waive any
of the provisions in paragraph 1(e) that would otherwise constitute a
Constructive Discharge. Pursuant to paragraph 3(a) of this Agreement, Executive
may terminate his employment in the event of a Constructive Discharge by
providing written notice to the Company within three months after the occurrence
of such event, specifying the event relied upon for a Constructive Discharge.
Within ten days of receiving such written notice from Executive, the Company may
cure the event that constitutes a Constructive Discharge.


c.  If at any time during the Coverage Period the Executive's employment is
terminated by the Company for any reason other than Cause, death or disability
or by the Executive in the event of a Constructive Discharge, and the Executive
is entitled to the benefits described under subparagraph 1(b) or subparagraph
4(b) of his Employment Agreement dated as of December 14, 2005and as extended
and amended thereafter, then the Executive shall be permitted to select either
the benefits (i) that he would otherwise have been entitled to receive for the
remaining term of his Employment Agreement or (ii) those payments provided for
under this Agreement. The Executive shall be permitted to receive benefits under
either the Employment Agreement or this Agreement, but not benefits from both
the Employment Agreement and this Agreement.


d.  For a period commencing with the month in which termination of employment as
described in paragraph 3(a) above shall have occurred, and ending
twenty-four months thereafter, the Executive shall be entitled to all benefits
under the Company's welfare benefit plans (within the meaning of Section 3(1) of
ERISA), as if the Executive were still employed during such period, at the same
level of benefits and at the same dollar cost to the Executive as is available
to all of the Company's senior executives generally and if and to the extent
that equivalent benefits shall not be payable or provided under any such plan,
the Company shall pay or provide tax equivalent benefits on an individual basis.
The benefits provided in accordance with this paragraph 3(d) shall be secondary
to any comparable benefits provided by another employer.


4

--------------------------------------------------------------------------------


e.  If Independent Tax Counsel shall determine that the aggregate payments made
to the Executive pursuant to this Agreement and any other payments to the
Executive from the Company that constitute "parachute payments" as defined in
Section 280G of the Code (or any successor provision thereto) ("Parachute
Payments") would be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then payments under this Agreement shall be reduced to
the maximum amount that would not trigger such excise tax. The Executive shall
be permitted to select the benefits to be reduced.


f.  In the event of any termination of the Executive's employment described in
paragraph 3(a), the Executive shall be under no obligation to seek other
employment, and, except as provided in paragraph 3(a), there shall be no offset
against amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment.


4.   Source of Payments.


All payments provided for in paragraph 3 above shall be paid in cash from the
general funds of the Company; provided, however, that such payments shall be
reduced by the amount of any payments made to the Executive or his dependents,
beneficiaries or estate from any trust or special or separate fund established
by the Company to assure such payments. The Company shall not be required to
establish a special or separate fund or other segregation of assets to assure
such payments, and, if the Company shall make any investments to aid it in
meeting its obligations hereunder, the Executive shall have no right, title or
interest whatever in or to any such investments except as may otherwise be
expressly provided in a separate written instrument relating to such
investments. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind,
or a fiduciary relationship between the Company and the Executive or any other
person. To the extent that any person acquires a right to receive payments from
the Company pursuant to this Agreement, such right shall be no greater than the
right of an unsecured creditor of the Company.


5.   Mediation and Arbitration.


Any dispute or controversy arising out of or in relation to this Agreement shall
first be submitted to mediation in the City of Jacksonville, Florida in
accordance with the Commercial Mediation Rules of the American Arbitration
Association. If mediation fails to resolve such dispute or controversy, then
such dispute or controversy shall be determined and settled by arbitration in
the City of Jacksonville, Florida, in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then in effect, and judgment upon
the award rendered by the arbitrator may be entered in any court of competent
jurisdiction. The parties hereto agree to use good faith efforts to select a
mediator and, if mediation fails to resolve such dispute or controversy, an
arbitrator. If the parties cannot agree upon a mediator or arbitrator, such
mediator or arbitrator shall be selected in accordance with the relevant
Commercial Rules of the American Arbitration Association then in effect. The
Company's mediation and arbitration expenses, as well as any litigation costs,
including legal counsel and reasonable experts, shall be paid by the Company.
The Executive's mediation and arbitration costs, as well as any litigation
costs, including legal counsel and reasonable experts, shall be paid by the
Company, unless the trier of fact determines the Executive's claims thereunder
are without merit. Whenever any action is required to be taken under this
Agreement within a specified period of time and the taking of such action is
materially affected by a matter submitted to mediation
 
5

--------------------------------------------------------------------------------


or arbitration, such period shall automatically be extended by the number of
days plus ten that are taken for the determination of that matter by the parties
through mediation or otherwise by the arbitrator.


6.   Income Tax Withholding.


The Company may withhold from any payments made under this Agreement all
federal, state or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.


7.   Entire Understanding.


This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any prior
severance agreement between the Company and the Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to the Executive of any kind elsewhere provided and not expressly
provided for in this Agreement, including without limitation, any benefit or
compensation provided under an executive incentive compensation program of the
Company.


8.   Severability.


If, for any reason, any one or more of the provisions or part of a provision
contained in this Agreement shall be held by a court of competent jurisdiction
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement not held so invalid, illegal or unenforceable, and
each other provision or part of a provision shall to the full extent consistent
with law continue in full force and effect.


9.   Consolidation, Merger, or Sale of Assets.
 
      If the Company consolidates or merges into or with, or transfers all or
substantially all of its assets to, another corporation, the term "Company" as
used herein shall mean such other corporation and this Agreement shall continue
in full force and effect.


10.   Notices.


All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if hand delivered or mailed, postage prepaid, certified or registered, first
class as follows:


a.    to the Company:


FPIC Insurance Group, Inc.
Attention: Chief Executive Officer
225 Water Street, Suite 1400
Jacksonville, Florida 32202


6

--------------------------------------------------------------------------------


b.    to the Executive:


Charles Divita, III
549 S. Bridge Creek Drive
Jacksonville, FL 32259


or to such other address as either party shall have previously specified in
writing to the other.


11.   No Attachment.


Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect.


12.   Binding Agreement.


This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Company and their respective permitted successors and assigns.


13.   Modification and Waiver.


This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto. No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement except by written instrument
signed by the party charged with such waiver or estoppel. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.


14.   Headings of No Effect.


The paragraph headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Agreement.


15.   Governing Law.


This Agreement and its validity, interpretation, performance, and enforcement
shall be governed by the laws of the State of Florida without giving effect to
the choice of law provisions in effect in such State.


7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

        FPIC INSURANCE GROUP, INC.  
   
   
    By:   /s/ John R. Byers  

--------------------------------------------------------------------------------

John R. Byers
President and Chief Executive Officer

 

        
    /s/  Charles Divita, III  

--------------------------------------------------------------------------------

Charles Divita, III

 
 
8

--------------------------------------------------------------------------------

